Luke, J.
Having been convicted of manufacturing whisky, Frank Phillips filed a motion for a new trial, based solely upon the general grounds. The motion was overruled, and he excepted.
A summary of the evidence upon which the conviction rested follows: On May 15, 1938, the defendant and others were found at a still on an unoccupied place owned by a bank, and located about eight miles from his residence in Newnan. The still was complete except that it had no worm. It was not in operation, but had been recently run. The defendant was daubing mud on the furnace. There were four or five barrels of intoxicating beer at the still, ready to run. The defendant had started to get wood when he was arrested. About ten days later the defendant, Osborn Johnson, Henry Kandall, and Oles Smith were seen at another still, about a mile and a half from the first one. The still was in operation, and some one who looked like the defendant ran off down the branch. The witness Bandall testified that the defendant had *125hired him to keep a lookout at the still; that the defendant kept a lookout at times himself; and that the defendant furnished meal and sugar for stilling. Johnson testified that the defendant had helped run the second still; that he, the defendant, and others furnished the material to make the whisky; and that they all got some. The defense to one transaction was an alibi. As to the other the defendant contended that he inadvertently came upon the still, and that he had nothing whatever to do with it.
We are well satisfied that the evidence warranted the verdict, and that the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.